Citation Nr: 0738297	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-13 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an effective date earlier than September 13, 
2002, for the award of service connection for diabetes 
mellitus, type II.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Huntington, West Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
diabetes mellitus, type II, on July 6, 2001.

2.  A diagnosis of diabetes mellitus, type II, is first 
clinically shown on September 13, 2002, at which time, the 
veteran complained of numbness in his hands and feet and 
increased urination months prior to the examination.  

3.  Prior to July 6, 2001, there was no formal claim, 
informal claim, or written intent to file a claim for service 
connection for diabetes mellitus, type II.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an effective date of July 6, 2001, for the award 
of service connection for diabetes mellitus, type II, have 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007), which became 
effective on November 9, 2000, is applicable to this claim.  
The VCAA redefines VA's duty to assist, enhances the duty to 
notify claimants about the information and evidence necessary 
to substantiate a claim.  The VCAA does not affect matters on 
appeal, however, when the issue is limited to statutory 
interpretation, as is the case here.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (June 
2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Specifically, the 
veteran admits that he did not file a claim for service 
connection for diabetes mellitus prior to July 2001.  He 
argues that he should receive an earlier effective date due 
to the Nehmer ruling, which is not applicable to the 
veteran's claim and will be explained below.  The Board is 
awarding an effective date of July 6, 2001, for the grant of 
service connection for diabetes mellitus, type II, which is 
the earliest date available based upon the facts in this 
case.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (emphasis added).  The implementing 
regulation clarifies this to mean that the effective date of 
an award of compensation based on a claim for service 
connection "will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400 (emphasis added).

The veteran argues that the effective date for the award of 
service connection for diabetes mellitus should be at least 
the date of his claim in July 2001.  The RO has awarded 
service connection for diabetes mellitus as of September 13, 
2002, which is the first clinical documentation in the record 
of a diagnosis of diabetes mellitus.  The veteran states that 
VA failed to fulfill its duty to assist in not providing him 
with an examination prior to September 2002, which would have 
shown that he had diabetes mellitus prior to that date.  

After having carefully reviewed the evidence of record, the 
Board finds that entitlement to an effective date of July 6, 
2001, for the award of service connection for diabetes 
mellitus, type II, is warranted and that an effective date 
prior to that date is legally precluded.  The reasons follow.

On July 6, 2001, the veteran submitted a formal claim for 
service connection for diabetes mellitus.  At that time, he 
indicated that he had received treatment for such disease 
from a private physician, Dr. WT, but did not provide the 
dates of treatment or when the disability began.  In November 
2001, the veteran provided a release for VA to obtain Dr. 
WT's records and indicated he had received treatment from 
this physician from 1980 to 2001.  In February 2002, VA 
requested the medical records from Dr. WT.  In March 2002, VA 
sent another request.  That same month, Dr. WT wrote to VA 
stating he had sent his records the prior month and offered 
to send them again if VA had not received them.  There are 
some records from Dr. WT, but none dated prior to 2002, and 
it does not appear they were subsequently requested again.  

In the September 2002 VA Agent Orange examination report, it 
shows that the veteran complained of numbness and tingling in 
the hands and feet and increased urination months prior to 
the examination.  The examiner noted the veteran had elevated 
blood sugar and elevated sugar in his urine.  His urine 
glucose (from an August 23, 2002 test) was 1000 mg/dl with 
"negative" being the normal result.  The veteran's glucose 
(from a September 13, 2002 test) was 286 mg/dl with 70 - 110 
mg/dl being the normal range.  

The veteran put in a claim for service connection for 
diabetes mellitus in July 2001.  This would indicate that the 
veteran felt, and was likely told that he had diabetes 
mellitus at that time.  A September 2002 VA examination 
confirmed that the veteran had such disease.  That 
examination report shows the veteran had been having symptoms 
of diabetes mellitus months prior to the examination.  The 
Board finds it unlikely that the veteran developed diabetes 
mellitus on the day he walked into the examination.  The 
Board will resolve all reasonable doubt in favor of the 
veteran and award an effective date of July 6, 2001, which is 
the date of claim, for the grant of service connection for 
diabetes mellitus.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

As stated above, an effective date earlier than July 6, 2001, 
is legally precluded.  The statute and the regulation state 
that the effective date assigned for the award of service 
connection will be date of claim or date entitlement arose, 
whichever is the later date.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Even if there was evidence that the 
veteran had diabetes mellitus prior to July 6, 2001, the date 
of claim is July 6, 2001, which is the "later" date and the 
controlling criteria under the factual circumstances of this 
case.  See id.  

The veteran has alleged he should receive an earlier 
effective date based on the holding in Nehmer.  Nehmer v. 
United States Veterans Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989), involves a Final Stipulation and Order, 
which contains provisions governing effective dates of 
entitlement applicable to certain groups of claimants.  Under 
the Nehmer stipulation, when the Secretary of Veterans 
Affairs issues regulations under Public Law 102-4 
establishing a presumption of service connection for a 
disease associated with herbicide exposure, here, diabetes 
mellitus, VA will review herbicide-exposure claims based on 
disability or death resulting from that disease which were: 
(1) denied under regulations voided by the Court in Nehmer 
and never finally decided under a valid regulation, or (2) 
filed after the date of the court's decision and before 
issuance of the new regulations.

The veteran's claim does not fall within the provisions of 
either category mentioned above, as the veteran had not filed 
a claim for service connection for diabetes mellitus prior to 
July 2001.  An earlier effective date would not be available 
for the veteran under the Nehmer holding.

Because the veteran cannot obtain an earlier effective date 
for the award of service connection for diabetes mellitus, 
type II, the Board has chosen not to remand this case for VA 
to obtain the private medical records of Dr. WT dated prior 
to 2002.

Accordingly, for the reasons stated above, the Board finds 
that an effective date of July 6, 2001, for the award of 
service connection for diabetes mellitus is warranted, but 
that an effective date earlier than that is not available.


ORDER

An effective date of July 6, 2001, for the award of service 
connection for diabetes mellitus, type II, is granted.


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


